Citation Nr: 1516350	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  08-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.

2.  Entitlement to an effective date earlier than May 27, 2014, for the grant of service connection for a left shoulder disability. 

3.  Entitlement to an initial rating in excess of 10 percent for right knee instability.

4.  Entitlement to an effective date earlier than May 27, 2014, for the grant of service connection for right knee instability. 

5.  Entitlement to an initial rating in excess of 10 percent for left knee instability. 

6.  Entitlement to an effective date earlier than May 27, 2014, for the grant of service connection for left knee instability.  

7.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).
8.  Entitlement to an effective date earlier than May 27, 2014, for the assignment of a 70 percent rating for PTSD.  

9.  Entitlement to a rating in excess of 20 percent for a right shoulder scar.

10.  Entitlement to an effective date earlier than May 27, 2014, for the assignment of a 20 percent rating for a right shoulder scar.  

11.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine.

12.  Entitlement to an effective date earlier than May 27, 2014, for the assignment of a 20 percent rating for DDD of the cervical spine.  

13.  Entitlement to a rating in excess of 10 percent for residuals of a chipped bone of the right ankle.

14.  Entitlement to an effective date earlier than May 27, 2014, for the assignment of a 10 percent rating for residuals of a chipped bone of the right ankle.  

15.  Entitlement to a rating in excess of 30 percent for residuals of a gunshot wound of the right shoulder.
 
16.  Entitlement to a rating in excess of 10 percent for residuals of trauma to the right knee with chondromalacia. 

17.  Entitlement to a rating in excess of 10 percent for residuals of trauma to the left knee with chondromalacia.

18.  Entitlement to an increased (compensable) rating for erectile dysfunction.  

19.  Entitlement to an increased (compensable) rating for lichen simplex chronicus and neurodermatitis of the lower abdomen and scrotal area.  

20.  Entitlement to an increased (compensable) rating for hemorrhoids.  

21.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1988. 

The matter of entitlement to a TDIU initially came before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board denied that claim in a May 2014 decision, and the Veteran appealed to the United States Court of Appeals for Veterans Claims.  By a January 2015 Order, the Court vacated the Board's May 2014 decision, and remanded the matter to the Board for compliance with instructions contained in a January 2015 Joint Motion for Vacatur and Remand.

The remaining matters, designated 1 through 20, come before the Board following a September 2014 rating decision.  Later that same month, the Veteran submitted a notice of disagreement with the issues decided in that decision, numbered 1 through 20 above.  

A March 2015 rating decision granted service connection for prostate cancer and assigned a 100 percent rating, effective October 24, 2014.   It was noted that due to the likelihood of improvement, the assigned rating was not considered permanent, thus the 100 percent rating for prostate cancer is a temporary total disability rating.  The RO also granted entitlement to special month compensation based on housebound status, effective October 24, 2014.

The remaining issues, 1 through 20, all issues other than entitlement to TDIU, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the competent evidence shows that the Veteran's service-connected disabilities, collectively, preclude him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2014).

The Veteran has been awarded service connection for prostate cancer, with a temporary 100 percent disability rating; posttraumatic stress disorder (PTSD), rated 70 percent; residuals of gunshot wound to the right shoulder, rated 30 percent; a left shoulder disability, rated 20 percent; degenerative disc disease of the cervical spine, rated 20 percent; right shoulder scar, rated 20 percent; residuals of trauma to the right knee, rated 10 percent; residuals of trauma to the left knee, rated 10 percent; left knee instability, rated 10 percent; right knee instability, rated 10 percent; residuals of a chipped bone of the right ankle, rated as 10 percent; and hemorrhoids, lichen simplex chronicus of the lower abdomen and scrotal area, and erectile dysfunction, all rated 0 percent.   The combined rating is 80 percent as of January 16, 2009.  Thus, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a).  The remaining question is whether the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation. 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence shows that the Veteran is unemployed and last worked in 2009 as a realtor.  He contends that his service connected PTSD, knee, shoulder, and neck disabilities render him unable to obtain and maintain substantially gainful employment.

A December 2006 Vet Center intake record notes that the Veteran did not like crowds or being around a lot of people.  The Veteran was employed in the workforce as a real estate agent.  The Veteran continually experienced hyper-vigilance, anxiety, anger, depression, and isolation.  A January 2008 Vet Center record notes that the Veteran continued in the workforce.  A July 2008 Vet Center record notes that the Veteran had quite a bit of difficulty managing his anger.  An April 2008 Vet Center record notes that the Veteran's psychological symptoms were more severe.  An April 2010 Vet Center record notes that the Veteran had unharnessed anger that resurfaces from time to time.  

An October 2009 VA PTSD examination report notes that the Veteran has two Associates degrees in air conditioning and in electronics.  He had been working as a realtor, but had much less work recently.  He closed his formal office and had been working out of the home.  The Veteran reported he had become inappropriate and irritable with clients, especially when they were demanding of him.  The Veteran also stated that his worst physical problems were pain in his knees, shoulders, and neck, and he came in to the examination in a wheelchair.  He previously had tantrums, but now avoided people whenever possible and that has reduced his outbursts.  He had a number of jobs including assistant manager at a restaurant, a bus driver, communications technician, and real estate agent.  His daily activities were limited by knees and neck problems.  Mental status examination noted that his social skills were considered poor.  His affect was depressed and he showed signs of psychomotor slowing.  The Veteran progressively reported increased problems with work, in part due to his worsening physical pain, increased irritability, and reduced motivation.  While the Veteran's PTSD had a moderate negative impact on occupational functioning, he was not fully unemployable from PTSD and clearly there were a number of different factors impacting the Veteran's work capacity including numerous medical problems, a down housing market, and reduced motivation.  

The October 2009 VA examiner opined that the Veteran's cervical spine, bilateral knee, right ankle, and right shoulder disabilities should not prevent him from maintaining gainful employment in any field, particularly in a sedentary type field. It was further opined in October 2009 that the Veteran's hemorrhoids, and mild lichen simplex of the scrotum and abdomen had no limiting effect on employability. 

A February 2010 VA record notes that the Veteran was more offensive and easily upset with everybody.  

In a July 2010 letter, H. Ibrahim, M.D., Medical Director at the VA Mental Health Clinic at the Dallas VA medical center opined that due to the chronicity and severity of PTSD symptoms, the Veteran could not handle any competitive job.  His PTSD and depressive symptoms were likely to intensify in stressful settings.  This impairment was likely to persist for more than 12 consecutive months.  

An April 2011 VA PTSD examination report shows that the Veteran stated he could not work because "people create issues.  When they act crazy, I get crazy with them."  The Veteran's wife stated that the Veteran thought his real estate clients started trouble with him.  She also stated the he had an inability to make sound decisions.  The Veteran stated that he was easily irritated and "lets it be known" by hollering.  He saw no problem with the hollering because "I only do it when it is necessary."  The examiner concluded that the Veteran's PTSD was chronic, mild to moderate, and that his symptoms resulted in moderate difficulty in social and occupational functioning.   The Veteran has not worked since his last review, due in part to conflicts with real estate clients and in part to avolitional disorder.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  

An April 2011 VA joints examination report shows that the Veteran stated he had been unemployed since 2009.  He last worked as a real estate salesman.  He stopped working due to difficulty with interpersonal interactions, repetitive climbing of stairs, prolonged sitting, and driving aggravated his knee pain.  The Veteran stated he could no longer complete most routine yard, household, and vehicle maintenance repair tasks due to his right shoulder and his bilateral knee pain symptoms. 

In a September 2012 VA PTSD examination report, the VA examiner opined that  the Veteran's PTSD symptoms were not of such severity as to render him unable to maintain regular gainful employment or impede his ability to function in an occupational environment. 

In a September 2012 VA orthopedic examination report, the VA examiner opined that the Veteran was not unemployable due to his service-connected musculoskeletal disabilities.  Her rationale was that the Veteran appeared capable of sedentary work.  In a separate September 2012 VA general medical opinion, the examiner noted that the Veteran's hemorrhoids, ED, and lichen simplex did not have any significant adverse impact on his functional capacity in the occupational environment, and did not render the Veteran incapable of maintaining substantially gainful employment.  Therefore, he was not considered to be unemployable on the basis of service-connected general-medical condition.  

In an August 2013 letter, Dr. Ibrahim stated that it was his assessment that due to the chronicity and severity of the Veteran's PTSD symptoms, the Veteran could not handles any competitive job, even on a part-time basis.  His PTSD and depressive symptoms were likely to intensify in stressful settings.  It was also his assessment that impairment was likely to persist permanently.  

A March 2014 VA examination report shows that the Veteran stated he aggravated his neck by movement, especially if he moved too quickly.  The Veteran stated he worked three years prior in real estate.  He reported that he had knee pain since he had to climb stairs frequently.   The Veteran was capable of performing all activities of daily living and still performed some yard work and housework without assistance.  He was also still capable of driving.   The examiner found that his cervical spine condition would prevent him from occupations requiring frequent/repetitive neck movements, especially rotation and tilt.  Although the Veteran had an apparent reduction in range of motion of his cervical spine, there was no indication that he could not perform sedentary work without limitations.  He was found to have right shoulder pain which was intermittent and aggravated by overhead work and the equivalent.  While his shoulder bothered him while working as a realtor, the examiner found no additional limitations with flare ups.  The Veteran's right shoulder might prevent him from jobs that require heavy/repetitive lifting, and/or overhead work but there was no indication that he could not perform sedentary work without limitations.  Regarding the knees, the examiner commented that the Veteran's bilateral knee condition might prevent him from jobs requiring prolonged standing, walking, squatting, and ascending/descending stairs/ladders.  There was no indication, that he could not perform sedentary work without limitations.  His ankle disability was found to have no impact on his ability to work.  The examiner found that the Veteran's current symptoms of PTSD were not of such severity as to make him unable to maintain regular gainful employment.  The March 2014 VA examiner also opined that there is no indication that the cumulative effects of the service connected disabilities would preclude substantially gainful employment in a sedentary occupation.

In an April 2014 letter, the Veteran wife stated that his conditions would not permit sedentary work because of his many limitations.  His wife listed his service-connected disabilities that caused the limitations.  She further stated that the Veteran was very irritable in the company of others and not comfortable outside of the home environment.   

In this case, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record is at least in equipoise regarding whether the Veteran is able to obtain and maintain substantially gainful employment due to service-connected disabilities.  The Board finds probative that Dr. Ibrihim has consistently concluded that the Veteran's PTSD symptoms are of such severity to prevent any employment.  Further, the March 2014 VA examiner clearly set forth that the Veteran's service-connected cervical spine, shoulder and bilateral knee disabilities would impact and hinder the Veteran's ability to work.  The Board also notes that the Veteran is competent to describe his functional impairment in conjunction with his ability to work.  Moreover, the Board finds the Veteran credible.  Further, the Veteran's wife is competent to report the Veteran's observable symptomatology and how it affects the Veteran's ability to work.  Their statements regarding his limitations are persuasive evidence.

Thus, despite the unfavorable conclusions of the VA examiners, the Board finds the overall evidence as to employability is at least in equipoise.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the collectively, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful occupation in accordance with his background and education level.  Accordingly, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is granted.


REMAND

With regard to issues 1 through 20, the Veteran submitted a notice of disagreement in September 2014 in which he indicated that he disagreed with all ratings assigned and that with any initial rating or increased rating that was granted, he was also in disagreement with the effective date assigned.  It does not appear that the RO has yet issued a statement of the case addressing those issues.  Therefore, the appropriate Board action is to remand these issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the case on issues 1 through 20 above.  Advised the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


